Citation Nr: 1607790	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24-023	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  The Veteran died in January 2007.  The appellant seeks surviving spouse benefits.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 2007 rating decision denied service connection for the cause of the Veteran's death.

2.  The appellant did not file an appeal of the January 2007 rating decision within one year and that decision became final.

3.  Evidence submitted since the November 2007 rating decision includes information that was not previously considered by the VA and that addresses a fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, and it creates a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

1.  A November 2007 rating decision, which denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7266 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.1100, 20.1104 (2015). 

2.  The evidence received subsequent to the November 2007 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 2007 rating decision, which denied service connection for the cause of the Veteran's death.  The appellant did not file a timely notice of disagreement to that decision, nor was new evidence submitted within one year of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7266 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.1100, 20.1104 (2015). 

The evidence of record at the time of a November 2007 rating decision included the Veteran's service medical records, including the May 1971 entrance and February 1973 separation examinations; June 2003 and October 2005 private diagnostic reports and medical records from Millard Fillmore Suburban Hospital; October 2005 to February 2007 private diagnostic reports and medical records form Roswell Park Cancer Institute and Millard Fillmore Suburban Hospital; VA medical records, including a February 2006 VA examination report; and a January 2007 death certificate.  In addition, the appellant included a statement regarding the Veteran's exposure to herbicides in May 2007.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014 & Supp. 2015); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015).  For the purpose of determining whether new evidence is material, the credibility of that evidence is presumed.

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

In this case, the appellant has submitted new evidence consisting of two new theories as to service connection for the Veteran's cause of death.  The new evidence includes a June 1988 dental record, a medical journal article, and a Harvard School of Public Health press release regarding a link between periodontal disease and pancreatic cancer, and an abstract with link to a Texas Medical Center dissertation regarding a link between Veterans who served in Vietnam and pancreatic cancer.  That evidence is new and was not before VA at the time of the previous final decision.

Because that new evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the claim is granted.


REMAND

The Board finds it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

Since the November 2007 rating decision became final, the appellant has raised new theories that the Veteran's pancreatic cancer may be linked to other medical conditions that either developed during service, or developed within one year after service, including periodontal disease and stomach ulcers.  In order to support her claims, the appellant has requested the Veteran's complete in-service dental records, missing service medical records, and assistance in retrieving private medical records from two treating physicians in the early 1970s.

VA is required to make attempts to obtain a "claimant's service medical records," and those efforts "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(c) (West 2014 & Supp. 201); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Request the complete service medical and dental records.  If any service dental records are unavailable, issue a formal finding of unavailability and notify the appellant so that she can submit any service medical records in her possession.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Requests should be made to all appropriate facilities.

2.  Ask the appellant to identify any non-VA dental providers since the Veteran's separation from service in February 1973, and to complete an authorization form to allow VA to request any identified records.  After receiving the necessary authorization, make reasonable requests to obtain the identified records.  Notify the appellant of any records than cannot be obtained and allow her the opportunity to obtain and submit them.

3.  Request that a VA physician review the claims file and provide an opinion.  The physician should note review the claims file in the report.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was related to periodontal disease.  The physician should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pancreatic cancer was related to periodontal disease was related to exposure to herbicides during service.

4.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


